Citation Nr: 0010286	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Recovery of the loan guaranty indebtedness.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1970 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision on waiver of indebtedness of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office's Committee on Waivers and 
Compromises (RO).  A May 1997 decision on waiver of 
indebtedness denied the veteran's request for a waiver of 
recovery of his loan guaranty indebtedness in the original 
amount of $27,126.68, plus accrued interest.  

The Board notes that upon filing his substantive appeal in 
August 1998, the veteran requested a hearing at the RO before 
a member of the Board.  The evidence in the case file shows 
that he was scheduled to appear at a travel Board hearing at 
the RO, but that he failed to appear without good cause 
shown.  Thus, the case proceeds as though the hearing request 
was withdrawn.  38 C.F.R. § 20.704(d) (1999).  The veteran 
has represented himself throughout his appeal, and the case 
is now ready for appellate review.

The veteran has not challenged the validity of the loan 
guaranty indebtedness.  Accordingly, the Board limits 
consideration to the issue of waiver as shown on the 
preceding page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the veteran's loan guaranty indebtedness of 
$27,126.68, plus accrued interest.  

3.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.  

4.  VA was not at fault in the creation of the veteran's 
indebtedness.  

5.  The veteran would be unjustly enriched if the VA 
indebtedness were waived.  

6.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of his loan guaranty indebtedness, and the repayment of that 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  Following default on the VA guaranteed loan, there was a 
loss of the property which constituted the security for the 
loan and a loss by the VA on the loan guaranty.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the veteran's loan guaranty indebtedness, in 
the amount of $27,126.68, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107(a), 5302; 38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  A review of the file 
indicates that following various requests to do so by the RO, 
the veteran has provided pertinent information supportive of 
his waiver request.  There is no basis to believe that there 
is additional information which has not been obtained, or 
that further efforts to obtain additional records would be 
useful.  No additional assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In February 1986, the veteran and his spouse purchased a newly 
constructed home in Louisiana for $83,800, utilizing a 
10.50 percent VA guaranteed loan in the same amount, expending 
less than $800 in the transaction.  Monthly payments on the 
loan for principal and interest totaled $766.56.  In 
conjunction with obtaining the loan, the veteran executed an 
Application for Home Loan Guaranty, VA Form 26-1802a, and a 
Report of Home Loan Processed on an Automatic Basis, VA 
Form 26-1820.  In those documents, he certified and agreed to 
repay the VA any claim which VA would be required to pay the 
note holder on account of default under the terms of the loan.  
He also acknowledged that he was aware that he would not be 
relieved from his indemnity obligation to the VA unless 
a creditworthy veteran was found to assume the loan and 
substitute his or her entitlement for the veteran's.  In 
qualifying for the loan, the veteran reported that he was 
employed as a postal clerk with the United States Postal 
Service, receiving gross monthly income of $2,600.  His spouse 
was also noted to be a postal clerk with the United States 
Postal Service, receiving gross monthly income of $2,314.  
They reported assets valued at $47,793.  They reported that 
they had no dependents.  They reported monthly credit 
obligations totaling $742.  

The first default on the loan occurred in July 1988.  The 
reason for the default was that the veteran and his spouse 
were over-extended financially.  They were eventually able to 
cure this default, but then defaulted again on the November 
1988 payment.  The reason given for this default was that the 
veteran's spouse was unable to work due to an injury.  In 
March 1989, the veteran's spouse met with the VA loan 
specialist to discuss their alternatives to foreclosure.  
They were eventually able to cure this default, but then 
defaulted again in May 1990.  The reason given for this 
default was money mismanagement.  The loan was again brought 
current in June 1990.  

Another default on the loan occurred on February 1, 1994.  A 
Notice of Default was issued by the note holder to the VA in 
April 1994.  It was reported in that document that the 
veteran had been contacted and that it was learned that the 
reason for the default was money mismanagement, but that the 
note holder had secured arrangements to cure the default.  A 
Notice of Intention to Foreclose was issued by the note 
holder to the VA in July 1994.  It was noted in that document 
that the initial uncured default occurred with the payment 
that was due on July 1, 1994. 

Foreclosure proceedings were initiated by the attorney for 
the note holder in January 1995.  In the foreclosure 
Petition, it was noted that the veteran and his spouse had 
failed to pay the July 1994 mortgage payment and each payment 
thereafter.  

In February 1995, the veteran and his spouse met with a VA 
representative to discuss the situation.  They indicated that 
marital difficulties had led to the default, but that they 
had gone to counseling and now had a strong desire to retain 
possession of their home.  They directed a letter to the note 
holder and VA indicating that they had been having marital 
problems, but had since re-established their priorities and 
would begin paying the mortgage on time.  The VA began 
development of this statement as a request for a 
"refunding" of the loan under 38 C.F.R. § 36.4318.  

Pursuant to the request for refunding, the veteran and his 
spouse submitted a financial status report dated in February 
1995.  They reported that they were still each employed by 
the United States Postal Service, and that their combined 
monthly net income was $3,122.  They reported monthly 
expenses totaling approximately $2,017.  This resulted in a 
monthly surplus of $1,105.  They reported the ownership of 
two vehicles and two boats valued at $11,000.   They reported 
that the outstanding balance of their debts was $6,500, not 
including the mortgage debt.  They indicated that they were 
current on the payment of all of their debts.  

A liquidation appraisal of the subject property was undertaken 
in March 1995 by an independent appraiser on behalf of the VA.  
The property was valued in "as is" condition at $79,200.  It 
was noted that the home was occupied by the owner.  

In June 1995, a VA Loan Specialist issued a Memorandum 
regarding the veteran's refunding request.  It was noted 
therein that the reason for the loan delinquency was marital 
problems, and that the veteran had made a decision to stop 
making mortgage payments.  It was also noted that the 
financial information submitted by the veteran and his spouse 
indicated that their income was sufficient for them to have 
kept the mortgage payment current, and also pay the other 
living expenses.  The Loan Specialist recommended that 
refunding not be approved.  The veteran and his spouse were 
subsequently advised of that decision.  

In September 1995, the veteran and his spouse contacted the VA 
regarding a compromise sale in which they would sell the 
subject property to a third party for the fair market value of 
the property, and then agree to owe a debt to VA for 
difference between the outstanding debt and the compromise 
sales price.  The veteran and his spouse entered into a 
contract for the sale of the property for $67,000, and sought 
approval of the compromise sale from VA.  

A second liquidation appraisal of the subject property was 
undertaken in October 1995 by an independent appraiser on 
behalf of the VA.  The property was valued in "as is" 
condition at $67,500.  Based upon that appraisal, the VA 
established an "upset bid" of $62,218 as the minimum bid 
that the note holder would have to bid at the foreclosure in 
order to retain their rights under the VA loan guaranty.  That 
amount would also be the amount that VA would pay to the note 
holder for the subject property if the note holder was the 
successful bidder at the foreclosure sale and elected to 
convey the subject property to the VA.  

In November 1995, VA determined that since the loss by VA on 
the compromise sale would be $27,391.65, and the maximum 
guaranty incurred by VA on the guaranteed loan was $27,500, it 
would not be in the best interest of the Government to approve 
the compromise sale.  The note holder was directed to proceed 
with the foreclosure.  

A foreclosure sale of the subject property was held on 
November 15, 1995; the note holder was the successful bidder 
at the sale for VA's upset bid.   The VA then acquired the 
subject property from the note holder for the upset bid amount 
of $62,218.  Thereafter, the VA incurred additional expenses 
for the repair, maintenance, and marketing of the subject 
property.  

In January 1996, the VA paid the note holder on the loan 
guaranty claim, and the veteran's loan guaranty indebtedness 
was established in the amount of $27,126.68, plus accrued 
interest.  In August 1996, the veteran requested a waiver of 
his loan guaranty indebtedness.  He requested a hearing 
"concerning how VA treated [him] and the taking of [his] 
home."  

In October 1996, the VA was able to resell the subject 
property for the gross sales price of $88,000, incurring, 
however, additional expenses for real estate commissions and 
closing costs.  

In May 1997, the veteran appeared before a hearing officer at 
the RO.  At the hearing, he testified that the default on the 
loan was not due to financial reasons.  He indicated that his 
spouse had become so involved with their church that she had 
lost all focus on their home and family.  He stated that he 
stopped paying on the mortgage in order to try to get his 
spouse to focus on her family and the home.  He indicated 
that he was originally saving the money that he would have 
applied to the house payments, and had saved about $9,000.  
He noted that he eventually moved out of the home in July 
1995, and moved in with his mother.  He stated that he then 
used the money to help his mother pay for improvements on her 
home.  He stated that the foreclosure notice eventually 
caused his spouse to focus on her family, and that they made 
attempts to retain the house by working with VA.  He 
reiterated that financial reasons did not cause the default, 
but that he could not justify paying for a household that was 
not a home.  He stated that since losing the home, they have 
been saving money to buy another.  He stated that in addition 
to their salaries from the Post Office, he makes money as a 
high school umpire, and that his spouse earns between $850 
and $1,100 per month selling insurance.  

Following the hearing, the veteran and his spouse completed 
and filed a financial status report dated in May 1997.  The 
reported that they had two minor dependents, and were living 
in an apartment in the same town in Louisiana as is found the 
subject property.  They reported they were both still 
employed with the Postal Service, each making a monthly gross 
pay of just over $2,800.  Following deductions for taxes, 
retirement ($100 each), insurance, and bonds, they reported a 
combined monthly net income of $4,061.  They reported no 
"other income," (including the other income from umpiring 
and insurance sales that the veteran had reported at the 
hearing).  They reported monthly expenses totaling $2,137, 
including $410 toward a rent or mortgage payment, $350 for 
food, $200 for utilities and heat, $150 for phone, cable and 
water, and $1,027 for monthly payments on installment 
contracts and other debts.  The veteran and his spouse 
reported a monthly surplus of $1,924.  They reported the 
ownership of two vehicles, but did not assign values to them.  
They reported $400 cash in the bank, and $200 cash on hand.  
They reported that the outstanding balance of their debts was 
$12,000, not including the VA loan guaranty indebtedness.  
The largest of his debts owed was $9,000 for a truck loan for 
which they paid $377 per month.  They indicated that they 
were current on the payment of all of their debts.  

The veteran and his spouse completed and filed a second 
financial status report dated in April 1998.  They reported 
that they had two minor dependents, and one dependent who had 
reached the age of 18.  The were still living in the same 
town in Louisiana as is found the subject property, but were 
now living in a house.  They reported they were both still 
employed with the Postal Service, with the veteran making a 
gross salary of $2,930, and his spouse a gross salary of 
$2,830.  Following deductions for taxes, retirement ($399 
total), insurance, union dues, garnishment, allotments, and 
bonds, they reported a combined monthly net income of $2,147.  
They reported no "other income," (including the other 
income from umpiring and insurance sales that the veteran had 
reported at the 1997 hearing).  They reported monthly 
expenses totaling $2,994, including $997 toward a rent or 
mortgage payment, $350 for food, $200 for utilities and heat, 
$150 for phone and water, $200 for cleaners and clothes, $300 
for gas, $200 for lunch, $300 for child support, and $527 for 
monthly payments on installment contracts and other debts.  
The veteran and his spouse reported monthly deficit of $847.  
They reported the ownership of two vehicles, valued at a 
total of $23,000.  They reported no real estate assets, no 
cash in the bank, and no cash on hand.  They reported that 
the outstanding balance of their debts was $29,567, not 
including the VA loan guaranty indebtedness or their 
mortgage.  They indicated that they had obtained 4 loans in 
1997.  They indicated that $1,829 was due monthly on their 
debts.  They indicated that they were current on the payment 
of all of their debts except for two months worth of child 
support at $300 per month.  

The veteran and his spouse submitted documentation indicating 
that they had recently entered into another mortgage for the 
purchase of a home that had a balance of over $111,000, and 
that required monthly payments of $997.84.  The documents 
also disclosed that as of June 1998, they were three months 
in arrears on their monthly mortgage payments.  

In August 1998, the veteran and his spouse testified at a 
second hearing before a hearing officer at the RO.  At the 
hearing, the veteran requested reconsideration of his request 
for a waiver based upon financial hardship.  He indicated 
that he and his spouse had purchased a new home in October 
1997 for $119,000, but that the garnishment of his Postal 
Service wages for the repayment of the VA guaranteed loan 
began in November 1997.  He indicated that he and his spouse 
no longer received income from their second jobs.  He noted 
that he clears only $485 to $521 in his biweekly paychecks, 
but indicated that he will work more overtime in the future 
and resume his umpiring work.  

Analysis

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from a veteran where he has been 
found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist:  (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) The 
fault of the debtor, (2) balancing of faults between the 
debtor and the VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of an existing benefit to 
the veteran, (5) the unjust enrichment of the veteran, and, 
(6) whether the veteran changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).  

The RO found the veteran to be free from any indication of 
fraud, misrepresentation or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitate a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated elements applicable to a particular case.  The 
Board has considered all of those elements.  The Board finds, 
however, that the issues of fault, unjust enrichment, and 
undue financial hardship are more significant to the instant 
case.  Furthermore, although not an explicit element of equity 
and good conscience, the Board also looks to any mitigating 
factors, including whether the veteran attempted to mitigate 
the amount of the indebtedness.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990)  Fault should initially be considered 
relative to the degree of control the veteran had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.  

In the present case, notwithstanding the veteran's assessment 
that his marital difficulties and his spouse's church 
activities precluded his ability to maintain his mortgage 
payments, the veteran was at all times in direct control of 
the subject property and debt obligation.  In their analysis, 
the RO concluded that the veteran was at fault in the creation 
of the loan indebtedness, and that his fault was inexcusable, 
reasoning that the veteran unilaterally chose to stop making 
mortgage payments, despite the fact that his family's income 
was more than adequate to support those mortgage payments.  
The RO recognized that the veteran did make an attempt to sell 
the subject property prior to the ultimate foreclosure, but 
found that the veteran did not do everything that he could 
have done to prevent foreclosure.  The RO noted that the 
veteran, by his own admission, had retained $9,000 that he was 
supposed to have applied to the mortgage, and that he could 
have eventually used that money to avoid foreclosure, but 
again, unilaterally chose to apply it in another direction.  
In essence, the RO found that his actions were not those 
expected of a person exercising a high degree of care with 
dure regard for his contractual responsibilities to the 
Government.  The Board must concur with the RO in their 
ultimate finding that the evidence, as a whole, indicates that 
the veteran was at fault, and that the degree of his fault was 
great.  

The evidence shows that the veteran had ample income to meet 
his mortgage obligation, but that he chose to assist his 
mother in paying for her home improvements rather than to 
return to the subject property and keep his mortgage loan in 
current status.  Significantly, at the time of the foreclosure 
in 1995, the veteran and his spouse had the same employment, 
at higher income, than they had when they initially applied 
for and obtained the VA guaranteed loan in 1986.

It is clear that the veteran's actions were not those 
expected of a person exercising a high degree of care, with 
due regard for his contractual responsibilities to the 
Government.  The Board is definitively concerned with the 
veteran's "commission or omission of acts resulting in the 
creation of the debt."  When considering the available 
evidence, it is reasonable to conclude that the veteran 
should be held responsible for the consequences of his 
failure to meet his mortgage obligation, namely, the default 
and the foreclosure of the VA guaranteed loan.  The veteran's 
explanation that he did not make the mortgage payments in 
order to get his spouse to focus on their marriage may be 
relevant to mitigation, but it is not the critical issue.  
The veteran's total abandonment of his contractual obligation 
under the loan is.  By definition, the veteran must be 
considered at fault.

Notwithstanding this conclusion, the Board may take into 
consideration any mitigating factors, and a finding of fault 
can be tempered by a finding that the veteran made some 
efforts to avoid or minimize the loan guaranty indebtedness.  
The evidence indicates, however, that the veteran failed to 
consult meaningfully with the note holder or the VA.  He 
failed to utilize the income that he did have towards payments 
on the mortgage loan, and failed to follow-up on a negotiated 
compromise repayment plan that he had initiated with the note 
holder.  

In summary, by utilizing the subject property and the health 
of his VA guaranteed loan to teach his spouse a lesson about 
her marital obligations, the veteran made financial choices 
that he believed were in his family's best interest; in so 
doing, he must also accept the consequences of those choices.  
Those consequences included the considerable financial harm 
his decisions and actions eventually caused others, namely the 
VA.  

The Board notes further that even after the foreclosure, the 
veteran and his spouse continued their same pattern of 
priorities in the allocations of their finances.  Their 
actions have continued to be to the direct detriment of their 
indebtedness obligation to the VA.  For example, since the 
foreclosure, they have purchased two relatively new vehicles, 
two boats, and even a new home.  They have also entered into 
considerable additional secondary loan obligations.  This 
pattern epitomizes the low priority that they placed on their 
obligations to the Government under the VA loan both before 
and after the foreclosure.  

In a waiver determination, the Board is required to consider 
whether the granting of a waiver would provide an unjust 
enrichment to the veteran-appellant.  Given that mortgages 
are paid in arrears, the veteran had been credited for the 
payment of his mortgage until June 1, 1994.  The evidence 
demonstrates that the veteran resided in the premises through 
at least July of 1995, and perhaps longer.  Having done so, 
he and his family received at least fourteen months of free 
home occupancy.  This occupancy, valued in terms of the 
monthly mortgage payments of approximately $766, was worth 
least $10,724 in mortgage or rental payments.  This amount is 
a substantial asset that the veteran would obtain unjustly if 
a waiver of the veteran's loan guaranty indebtedness were to 
be granted.

In terms of the issue of whether VA had any impact from a 
fault standpoint in the creation of the debt, the Board is 
compelled to address the veteran's implied allegations that VA 
did not assist him in avoiding foreclosure as much as it 
should have.  The Board finds that this allegation has no 
merit.  VA clearly did much to work with the veteran and the 
note holder in seeking a solution or a compromise in avoiding 
the veteran's loss of the property.  If anything, it could be 
argued that VA was instrumental in delaying the veteran's loss 
of the home for as long as was feasibly possible.  A review of 
the evidence reveals the considerable efforts that VA made in 
assisting the veteran in avoiding the foreclosure by 
continually forbearing from instituting legal action despite 
the veteran's persistently delinquent mortgage payments. 

Prior to an equitable ascertainment of the veteran's 
indebtedness, the Board must analyze his financial status and 
the potential impact of loan guaranty payments on his ability 
to discharge his responsibilities to provide himself and his 
family with the basic necessities of life.  The proper 
analysis of undue hardship must take into consideration not 
only the veteran's present financial picture but a realistic 
projection of his status in the foreseeable future.  The 
veteran and his spouse submitted financial status reports in 
1997 and 1998, in addition to the report that they submitted 
prior to the foreclosure in 1995.  Although these reports give 
an indication that his family's financial status has 
deteriorated over that time, the Board cannot ignore the 
pattern of financial priorities mentioned above.  This pattern 
epitomizes the low stature that the veteran and his spouse 
have placed on their VA loan obligation.  In essence, the 
veteran and his spouse have voluntarily allocated their 
finances since the foreclosure in a manner that has 
jeopardized their ability to repay their VA indebtedness.  The 
Board finds that they should not be rewarded for that effort. 

Both the veteran and his spouse are relatively young, 
experienced, resourceful and employed with the Federal 
government in secure positions.  They also have substantial 
self-employment experience in potentially lucrative fields.  
Based upon their experience and initiative they may reasonably 
be expected to enjoy many more years of substantially gainful 
employment.  Moreover, there is no indication that their 
income will be reduced in the near future.  The veteran had 
previously reported a monthly surplus, even after non-
necessity expenses such as payments toward retirement and 
cable television.  In that regard, it is also clear that since 
1995, the veteran and his spouse have not minimized their 
monthly expenditures to the greatest extent possible, 
particularly with respect to non-necessities.  An 
entertainment expenditure, for example, is by definition a 
non-necessity.  Further, allocations toward additional 
retirement funds may be commendable, but they must be 
considered discretionary to the extent that they do not fund 
items relating the necessities of ones current existence.  

The veteran also allocates a considerable portion of his 
income towards debts other than the VA loan guaranty 
indebtedness.  With respect to the veteran's overall debt 
picture -- which has grown considerably since the foreclosure 
-- the Board is particularly mindful of the principle that, 
once the necessary living expenses have been met, the veteran 
is expected to accord a debt to the VA the same regard given 
to any other debt.  Finally, it appears that the veteran has 
an undetermined equity interest in real estate and other 
assets that he failed to note on his financial status reports.  

The Board can only conclude that the repayment of the entire 
indebtedness over time will not impose an undue hardship on 
the veteran or his family.  The veteran's income, with 
consideration of the costs of life's basic necessities, has 
not been shown to be insufficient to permit repayment of his 
loan guaranty indebtedness.  This is not to say that he and 
his family will not experience inconveniences as a result of 
the repayment of the indebtedness to the Government.  
Obviously, additional finances would be beneficial to their 
quality of living.  There is no evidence, however, that they 
will be forced to endure a lack of food, clothing, warmth, or 
shelter as a result of the collection of the debt.  

In conclusion, the Board has determined that the veteran was 
at fault in the creation of the loan guaranty indebtedness.  
Although the veteran claims that the loss was a direct result 
of his marital difficulties, the record establishes that he 
deliberately chose within that situation to create the 
circumstances leading to the indebtedness in the first place.  
Consequently, he should bear the burden of its repayment.  It 
has not been shown that he lacks the financial ability to do 
so.  It must also be noted that the Government has incurred a 
significant loss in this transaction.  The principal of 
affording the veteran the benefit of any evidence that may be 
in equipoise has been considered, but the Board has 
discovered no such evidence.  A collection of the entire 
amount of $27,126.68, plus accrued interest, of his loan 
guaranty indebtedness would not be unduly favorable or 
adverse to either the Government or the veteran and would not 
violate the principles of "equity and good conscience."  The 
decision of the RO is affirmed.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).  


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of  $27,126.68, plus accrued interest, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


